DETAILED ACTION
This office action is in response to Applicant’s communication of 9/24/2021. Claims 1, 3-10, 12, 13, 16-24 and 26 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12, 13, 16-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for allocating and matching trade orders, i.e. securities trading, which is a fundamental economic practice, e.g. completing a trade transaction, and commercial or legal interaction, e.g. business relations through completing sales and thus grouped as Certain Methods of Organizing Human Activity.  Receiving, storing and forwarding trade order requests, i.e. transaction requests that are buffered 
	The following italicized limitation steps, referring to claim 3, set forth the abstract idea of allocating and matching trade orders, i.e. securities trading, 
[1] “receive the incoming order and to attempt to match the incoming order with one or more of the plurality of previously received but unsatisfied orders” This is a fundamental economic practice to complete a financial transaction.  This can also be done manually using pen and paper.
[2] “determine an occurrence of an event wherein the event comprises one of an elapse of an interval of time, receipt of an acknowledgement …… acknowledging receipt of previously forwarded incoming orders, a signal indicative of the processing capacity of the match engine, or where the number of stored received incoming orders exceeds a threshold;” This is claimed at a high level of generality such that it is merely a list of criteria or rules defining the event. This can be determined in the human mind but for the nominal recitation of generic computing elements.  The signal indicative of the processing capacity is claimed at a high level of generality such that it is considered an additional element.  The other criteria is merely data or a value with nothing more.   
[3] “… receive, ……, an incoming order and store the received incoming order ……;” This is part of the abstract idea and was carried out well before the advent of the nominal recitation of the computing elements recited.
 [4] “…… forward at least a subset of the stored received incoming orders ……;”  
receive the subset of stored incoming orders for a transaction of a quantity of a financial instrument at an order price among the plurality of the previously received but unsatisfied orders;”
[6] “…… determine an elapse of time and based on a magnitude thereof, rearrange and divide the plurality of records ……. into at least one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases, wherein the arrangement and division of the plurality of previously received but unsatisfied orders into the at least one subset thereof is based on the time of receipt of each of the plurality of previously received but unsatisfied orders being within a threshold of the time of receipt of another of the plurality of previously received but unsatisfied orders, the magnitude of the threshold being a function of the magnitude of the determined elapse of time, wherein those previously received but unsatisfied orders having a time of receipt within the threshold of another of the plurality of previously received but unsatisfied orders are included in the same subset;” This is merely further narrowing and defining how the categorization and arrangement of intangible data sets are carried out, which is an abstract idea.  
[7] “…… allocate each of the received subset of the …… incoming orders for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of each of the received subset of the stored 5Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming orders, and 
[8] “operative, upon receipt of each of the received subset of the stored incoming orders, to search ……, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to …… allocate the quantity of each of the received subset of the stored incoming orders to, wherein the quantity of 
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under Certain Methods of Organizing Human Activity as well as certain mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “first processor coupled with the first non-transitory memory”, an “order book database”, “a first logic stored in a second non-transitory memory and executable by the first processor coupled therewith”, “a match engine”, “a second logic stored in the second non-transitory memory and executable by the first processor”, “a third logic stored in the second non-transitory memory and executable by the first processor”, “a fourth logic stored in a third non-transitory memory and executable by a second processor coupled therewith”, “a non-transitory incoming order buffer memory”, “a fifth logic stored in the third non-transitory memory and executable by the second processor” and “a sixth logic stored in the third non-transitory memory and executable by the second processor” (Claim 1), “an order book database stored in a non-transitory match engine memory”, “a non-transitory incoming order buffer memory”, “a processor programmed with computer-executable instructions… stored in the non-transitory match engine memory” and “an interval processor” 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed to perform the steps of receive an incoming order, attempt to match the incoming order with the plurality of previously received but unsatisfied orders, automatically and iteratively access the data stored, determine an elapse of time, rearrange and divide the plurality of records, allocate the incoming order for a transaction counter thereto, search the order book database, allocate the quantity allocated to each subset of records for further allocation, determine an occurrence of an event, receive, …… the plurality of incoming orders and store the plurality of received incoming orders, upon the occurrence of the event, automatically forward at least a subset of the stored received incoming orders. These are the steps as recited in claim 1.  Claims 3 and 16 recite similar steps and are analyzed in the same manner.  The computing elements, although many in number to include generic processors programmed with various instructions, are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions).  A plain reading of Applicant’s specification discloses that all computing elements relied upon to perform the abstract idea of allocating and matching trade orders, i.e. securities trading, are those that are off-the-shelf and commercially available, see at least paragraphs [00154-00163] and [00170].  The additional element of a signal indicative of the processing capacity of the match engine is claimed at a high level of generality such that it is merely receive, access, search and forward steps are akin to adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, organizing, storing, retrieving and transmitting, see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using multiple generic computing devices suitably programmed with software to perform the receive an incoming order, attempt to match the incoming order with the plurality of previously received but unsatisfied orders, automatically and iteratively access the data stored, determine an elapse of time, rearrange and divide the plurality of records, allocate the incoming order for a transaction counter thereto, search the order book database, allocate the quantity allocated to each subset of records for further allocation, determine an occurrence of an event, receive, …… the plurality of incoming orders and store the plurality of received incoming orders, upon the forward steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).  The insignificant extra-solution activity Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the system of claim 1, the italicized and bolded steps above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving trade orders, storing said orders, dividing and rearranging said trade orders and then forwarding said trade order requests for matching, i.e. executing the transaction, based on criteria such as time is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, accessing and forwarding of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Also, see arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Dependent claims 4-10, 12, 13, 17-24 and 26 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4 and 17 merely recite that there is a residual amount/quantity remaining after performing trade matching and fulfillment as is known in commerce and trading.  Claims 5-9 and 18-22 merely further refine and define how the time element is arrived at with nothing significantly more.  Claims 10 and 24 further narrow and define a time of receipt.  Claims 12, 13 and 26 further refine the division and arrangement of the trade orders.  Claim 23 merely recites that the time is reset when all previous orders are satisfied or cancelled. 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of allocating and matching trade orders, i.e. securities trading further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for allocating and matching trade orders, i.e. securities trading) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for allocating and matching trade orders, i.e. securities trading) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3-10, 12, 13, 16-24 and 26 filed in the Remarks dated 9/24/2021 have been fully considered but they are not persuasive. 
In the Remarks, Applicant argues “The claimed system/architecture provides regulation of a rate of17Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US incoming orders in the electronic trading system in which the processing, i.e., forwarding of incoming transactions to the match engine, is deferred by storing the incoming transactions in the separate incoming order buffer memory until an event occurs, as opposed to 
	Applicant further argues that under Step 2B, the claims recite significantly more than the abstract idea as they do not recite well-understood, routine and conventional limitations in the field referring to Berkheimer v. HP, Inc.
	Examiner respectfully disagrees with these arguments.
	Applicant receives and stores incoming trade orders, i.e. transaction request, in a non-transitory memory before forwarding said trade orders to the matching engine for executing a trade, i.e. financial transaction which is an abstract concept applied on generic computing components leveraged for their inherent functionality.  The fact that the “match engine” has a capacity as to which it can process data is merely reciting what is well known in the computing field.  Namely, that and processor has a limited amount of processing capacity as it was designed to do.  Therefore, merely limiting the number of calculations or information, e.g. the number of trade orders received, does not improve or make more efficient the “match engine” which is Triplett, US 7,454,382).  Furthermore, taking into account when received trade orders are acted upon relative to other trade orders received, i.e. on a basis of time, was relevant prior to the advent of computing technology.  For instance, sources could previously phone in trade orders, mail in trade orders or drop orders off in person.  If the broker decided to store all orders received based on a timing algorithm, or an amount, or a threshold value or a capacity value, before trying to match said trade orders, the mode of how the trade was received would not be improved.                  
	The steps of the claims, taken individually or as an ordered combination, have been identified as corresponding to an abstract idea. The additional elements in the claims are a “first processor coupled with the first non-transitory memory”, an “order book database”, “a first logic stored in a second non-transitory memory and executable by the first processor coupled therewith”, “a match engine”, “a second logic stored in the second non-transitory memory and executable by the first processor”, “a third logic stored in the second non-transitory memory and executable by the first processor”, “a fourth logic stored in a third non-transitory memory and executable by a second processor coupled therewith”, “a non-transitory incoming order buffer memory”, “a fifth logic stored in the third non-transitory memory and executable by the second processor” and “a sixth logic stored in the third non-transitory memory and executable by the second processor” (Claim 1), “an order book database stored in a non-transitory match engine  stored in the non-transitory match engine memory” and “an interval processor” (Claim 3) and “order processor”, “a match engine processor”, “order buffer memory”, “an interval order processor” and “an order forwarder” (Claim 16). It is clear, through a plain reading of Applicant’s specification, that the computing processors are suitably programmed to perform the abstract idea, see at least paragraphs [0047-0056] and [00154-00164] and [00170].  Furthermore, forwarding data/information when a generic processor has reached its capacity recites a computing function that is disclosed in the prior art of record not relied upon in any art rejection.  The buffer memory merely acts as any memory would be expected to which is to receive and store data from which said data can be accessed or forwarded.  The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Examiner has also provided additional citations to a publication disclosing storing trade orders in a temporary memory before forwarding to be matched.  The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed processor(s) or 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1, 3-10, 12, 13, 16-24 and 26 under 35 U.S.C. 101 is maintained by the Examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.